Citation Nr: 9910939	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for osteochondritis 
dissecans of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim of service connection for 
osteochondritis dissecans of the right knee.


FINDING OF FACT

Based upon the record on appeal, the claim of service 
connection for osteochondritis dissecans of the right knee is 
not plausible under the law, as there is no competent 
evidence (medical diagnosis) of a current disability. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for osteochondritis dissecans of the right 
knee.  38 U.S.C.A. § 5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that a report of pre-
induction examination in November 1954 was negative for any 
finding of a right knee disorder.  The veteran entered active 
service in January 1955.

A report dated in September 1955 indicates the veteran 
complained of intermittent right knee pain.  He reported he 
had injured the right knee in a bicycle accident in July 1950 
and, since that time, had had recurrent episodes of pain, 
precipitated by activities including jumping and twisting, 
and frequently accompanied by swelling.  He reported he had 
had a significant episode in July 1955 when he jumped from 
the back of a truck.  He was hospitalized until early 
September 1955 and underwent aspiration of the knee.  He 
reported that his symptoms had completely subsided and that 
his knee was as comfortable as it was prior to entry into 
service.  He had full range of motion, no significant 
effusion, and no subpatellar crepitus.  He had some poorly 
localized "crunch" over the medial aspect, some tenderness, 
and no ligamentous laxity.  X-rays showed an area of 
osteochondritis dissecans with a button of bone in the defect 
which lay on the inner aspect of the medial condyle bordering 
the intracondylar notch.  The diagnosis was moderate 
osteochondritis dissecans of the right knee joint.  It was 
reported to have existed prior to service.  It was also 
reported that completion of the full two years of obligated 
service would result in further episodes and increase damage 
to the knee.

A Report of Medical Examination dated in September 1955, for 
the purpose of separation, reported the following findings 
with regard to the lower extremities:  "Osteochondritis 
dessecans, knee joint, right, moderate.  LOD [line of duty]:  
No, EPTE [existed prior to entry].  Disqualifying for further 
service, see attached Board Proceedings."  A Disposition 
Board met on September 23, 1955, and recommended that the 
veteran be separated due his right knee disability.

The veteran filed an original application for compensation or 
pension in October 1992.  He sought service connection for a 
knee injury which he claimed had occurred in 1950 and was 
aggravated in service in 1955.  He did not cite any post-
service treatment.  

Numerous items of correspondence between the veteran and his 
brother, and their United States Senator, United States 
Representative, and the RO, dated from 1992 through 1998, are 
of record.  In addition, the veteran and his brother 
testified at a personal hearing before a hearing officer at 
the RO in January 1998; a transcript of same is of record.  

The veteran and his brother essentially contend that, while 
an injury was sustained approximately five years prior to 
service, the veteran had no residuals of the injury when he 
entered service.  They identified the physician who had 
provided treatment for the pre-service injury, a Dr. Maare 
with an address in the Bronx, but warned that attempts to 
obtain his records would probably be unsuccessful as the 
physician was not a family doctor, but practiced in a "walk-
in" facility, and, if living, would be a man of around 90 
years of age.  In a June 1996 letter to Dr. Maare, the RO 
requested records of treatment of the veteran.  No reply was 
received by the RO, and the letter was not returned.  In a 
June 1996 letter to the veteran, the RO advised that it had 
requested the records of Dr. Maare, advised the veteran that 
his help in obtaining the evidence would speed processing of 
his claim, and requested that he ask the doctor to answer the 
request as soon as possible.  No records of Dr. Maare have 
been received.

When asked at his hearing whether, at his physical 
examination at induction, he was told his knee was okay, the 
veteran said, "They inducted me . . . ."  When asked 
whether they actually examined his knee, he said, "The basic 
. . . when you're inducted . . . I forget now.  I'm going 
back to the regular examination.  They check you out . . . 
just like all the other guys . . . all the other troops."  
He testified that he had experienced no problems with his 
right knee during basic training.  

The veteran and his brother have stated that the veteran was 
able to participate in activities such as athletics prior to 
service, but was unable to do so after service.  They have 
stated that, while no treatment whatsoever was sought for a 
right knee disorder after service, this was due to the fact 
that, in the Bronx in the late 1950's and early 1960's, 
medical treatment was an option only in the most desperate 
circumstances.  The veteran said that he had "just lived 
with it."  He said that his post-service employment had 
included working in a photo lab and as a doorman.  He said he 
currently had tightness, throbbing, and stiffness in the 
knee.  His brother testified regarding his observations of 
the veteran's symptoms after service.

In various statements including his January 1996 statement, 
the veteran's brother referred to the veteran's current 
disability due to diabetes.  The veteran was reportedly 
diagnosed in 1986, was hospitalized numerous times, most 
recently at the Kingsbridge Veterans Hospital in the Bronx, 
and underwent amputations of his toes.  He was unable to work 
and received Social Security disability benefits.  The 
veteran's brother has also stated that the reason the claim 
was not made at an earlier date is that the veteran felt 
that, as long as he was able to work, there was no reason to 
ask for help.  

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If a claim is not well grounded, the 
claim must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals until March 1, 
1999) which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, ___ Vet.App. ___, No. 97-
1534, slip op. at 6-7 (Feb. 17, 1999).  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination."  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  The 
presumption can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service.  
Junstrom v. Brown, 6 Vet.App. 264, 266 (1994); Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet.App. 466, 468 
(1995).  However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993). 

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While service 
medical records show injury to the right knee and diagnosis 
of osteochondritis dissecans, thus satisfying the second 
requirement of Caluza, the medical evidence of record is 
entirely negative for medical diagnosis of a current 
disability of the right knee.  Thus, the first requirement is 
not met.  The primary impediment to service connection, thus, 
is the absence of medical evidence that shows that the 
veteran currently has a right knee disability.  The Court has 
stated that, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Hicks v. West, 12 Vet.App. 86, 89 (1998) ("The appellant has 
not submitted medical evidence of a current heart condition, 
or any other current disability for that matter; therefore, 
his claim is not well grounded."); Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  The issue of whether a right knee disability was 
incurred in service, or preexisted service and was aggravated 
therein, is moot in the absence of proof of a present 
disability.

Where a claim is not well grounded, the Unites States Court 
of Appeals for Veterans Claims and the Federal Circuit Court 
of Appeals have held that VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim.  Epps, Murphy, supra.  It is on this basis that we 
respectfully find the veteran's representative's contention 
that VA examination is warranted to be without merit.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of Veterans Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. at 80 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, supra.  
The Board is aware that the veteran has pursued a claim for 
Social Security disability benefits, which, by his brother's 
account, were granted.  The Court has held that VA must 
obtain and consider Social Security claims records in 
appropriate cases, particularly where the degree of 
disability or unemployability is in issue.  See Murincsak v. 
Derwinski, 2 Vet.App. 363, 369-70 (1992).  However, the issue 
in the present case is service connection for a knee 
disorder, and the veteran's brother advised that Social 
Security benefits had been awarded in relation to diabetes.  
The Board is of the opinion that records of the decision 
would not be of assistance here.  Consequently, there is no 
need for a remand to seek or request additional evidence 
under the facts of this case.  The RO fulfilled its 
obligation under section 5103(a) in the statement of the case 
and supplemental statement of the case, which informed the 
veteran of the reasons for the denial of his claim.  VA has 
not been placed on notice of the existence of any evidence 
which would make the claim plausible.  See Epps v. Brown, 
supra; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claim for service connection of 
osteochondritis dissecans of the right knee, but he does not 
meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own or his brother's testimony 
because, as lay persons, they are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Grottveit, supra.


ORDER

The claim of service connection for osteochondritis dissecans 
of the right knee is denied as not well grounded.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

